EXHIBIT 10.1
 

 
GENERAL FINANCE CORPORATION
AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN


(AS AMENDED AND RESTATED DECEMBER 3, 2015)
 
————————————————————
 
Plan Document
 
————————————————————
 
1. Establishment, Purpose, and Types of Awards. General Finance Corporation (the
“Company”) established this equity-based incentive compensation plan, hereafter
known as the “Amended and Restated General Finance Corporation 2014 Stock
Incentive Plan” (hereinafter referred to as the “Plan”) effective December 3,
2015, for the following purposes: (a) to enhance the Company’s ability to
attract highly qualified personnel; (b) to strengthen its retention
capabilities; (c) to enhance the long-term performance and competitiveness of
the Company; and (d) to align the interests of Participants with those of
stockholders.  The Plan was amended by the Board effective February 10, 2015 and
is hereby amended and restated as of the effective date described in Section
1(a) below.


(a)  
Effective Date.  This Plan shall become effective on the date upon which it has
received approval by a vote of a majority of the votes cast at a duly held
meeting of the Company’s stockholders (or by such other stockholder vote that
the Committee determines to be sufficient for the issuance of Shares and Awards
according to the Company’s governing documents and Applicable Law).

 
(b)  
Awards.  The Plan permits the granting of the following types of Awards
according to the Sections of the Plan listed here:

 

 
Section 5
Stock Options
 
Section 6
Share Appreciation Rights (SARs)
 
Section 7
Restricted Shares, Restricted Share Units (RSUs), and Unrestricted Shares
 
Section 8
Deferred Share Units (DSUs)
 
Section 9
Performance and Cash-settled Awards



(c)  
Appendices.  Incorporated by reference and thereby part of the Plan are the
terms set forth in the following appendices:

 

 
Appendix I
Definitions
 
Appendix II
Special U.S. provisions regarding tax and securities compliance
 

(d)  
Effect on Other Plans, Awards, and Arrangements.  This Plan is not intended to
affect and shall not affect any stock options, equity-based compensation, or
other benefits that the Company or its Affiliates may have provided, or may
separately provide in the future, pursuant to any agreement, plan, or program
that is independent of this Plan. Notwithstanding the foregoing, effective upon
stockholder approval of this Plan, no further awards of any kind shall occur
under the 2006 Stock Option Plan or the 2009 Stock Incentive Plan, and any
shares that are currently reserved for awards under such plans (as well as any
Shares that in the future become available for awards under those plans) shall
be added to the reserve of Shares that are authorized and available for issuance
pursuant to this Plan.

 
 
1

--------------------------------------------------------------------------------

 
2. Defined Terms.  Terms in the Plan and any Appendix that begin with an initial
capital letter have the defined meaning set forth in Appendix I, unless the
Committee concludes in good faith that the context of a particular use indicates
a different meaning that the Committee applies in a uniform and consistent
prospective manner.
 
3. Shares Subject to the Plan.  Subject to Section 13 below, there shall be
available for issuance under the Plan an aggregate of 1,500,000 Shares of
Company Stock; provided that not more than 1,400,000 Shares may be issued in a
form other than pursuant to Stock Option and SAR Awards.  The Shares deliverable
pursuant to Awards shall be authorized, but unissued Shares, or Shares that the
Company otherwise holds in treasury or in trust.  In addition, any Shares that
for any reason will never be issued to a Participant or Beneficiary pursuant to
an Award (for example, due to settlement of the Award in cash rather than in
Shares, or the Award’s forfeiture, cancellation, or expiration) will again be
available for future Awards.  Further, and to the extent permitted under
Applicable Laws, the maximum number of Shares available for delivery under the
Plan shall not be reduced by any Shares issued under the Plan through the
settlement, assumption, or substitution of outstanding awards or obligations to
grant future awards as a condition of the Company’s or an Affiliate’s acquiring
another entity.  For purposes of clarity, Shares that are tendered or withheld
in payment of all or part of the exercise price of an Award or in satisfaction
of the Withholding Taxes, and Shares that are reacquired with cash tendered in
payment of the exercise price of an Award, shall not be included in or added to
the number of Shares available for issuance under the Plan.


4. Eligibility.
 
(a)  
General Rule.  Awards may only be made to Eligible Persons (as determined for
each Award on its Grant Date).  Unless specifically stated in an Award
Agreement, the grant of an Award shall not obligate the Company or any Affiliate
to continue the employment or service of any Eligible Person, or to provide any
future Awards or other remuneration at any time thereafter.

 
(b)  
Replacement Awards.  Subject to Applicable Laws (including any associated
stockholder approval requirements), the Committee may, in its sole discretion
and upon such terms as it deems appropriate, require as a condition for granting
an Award that an Eligible Person surrender for cancellation some or all Awards
that have previously been granted under this Plan or otherwise.  An Award
conditioned upon such surrender may or may not be the same type of Award, may
cover the same (or a lesser or greater) number of Shares as such surrendered
Award, may have other terms that are determined without regard to the terms or
conditions of such surrendered Award, and may contain any other terms that the
Committee deems appropriate.

 
5. Stock Options.
 
(a)  
Grants.  The Committee may grant Options to Eligible Persons pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan; subject to Appendix II for Awards intended to qualify as tax-favored ISOs
as defined therein. The Committee shall determine and set forth in an Award
Agreement all of the terms and conditions on which Options are granted,
including any vesting or other requirements for the right to exercise the
Option; provided that –

 
(i)  
the exercise price for Shares subject to purchase through exercise of an Option
shall not be less than 100% of the Fair Market Value of underlying Shares on the
Grant Date, and

 
(ii)  
no Option shall be exercisable for a term ending more than ten years after its
Grant Date.

 
 
2

--------------------------------------------------------------------------------

 
(b)  
Method of Exercise.  Options may be exercised by the Participant (or the
Participant's guardian or personal representative) giving notice to the
secretary of the Company pursuant to procedures established by the Company for
the exercise of Options.  Such a notice shall state the number of Shares the
Participant has elected to purchase under the Option, and the method by which
the exercise price and any applicable Withholding Taxes will be paid.  The
exercise price and Withholding Taxes may be paid in cash or check payable to the
Company (in U.S. dollars); or to the extent that the terms of an Award Agreement
expressly permit –

 
(i)  
by delivery or attestation of Shares (valued at their Fair Market Value) that
are either subject to the Option being exercised or that the Participant has
owned for at least six months (or such other period as the Committee shall
specify in the Award Agreement or thereafter in writing) in satisfaction of all
or any part of the exercise price or Withholding Taxes,

 
(ii)  
delivery of a properly executed exercise notice with irrevocable instructions to
a broker to deliver to the Company the amount necessary to pay the exercise
price or Withholding Taxes from the sale or proceeds of a loan from the broker
with respect to the sale of Shares or a broker loan secured by Shares, or

 
(iii)  
a combination of (i) and (ii).

 
(c)  
Exercise of an Unvested Option.  The Committee in its sole discretion may allow
a Participant to exercise an unvested Option, in which case the Shares then
issued shall be Restricted Shares having analogous vesting restrictions to the
unvested Option.

 
(d)  
Termination of Continuous Service.  The Committee may establish and set forth in
the applicable Award Agreement the terms and conditions on which an Option shall
remain exercisable following termination of a Participant’s Continuous
Service.  Except to the extent an Award Agreement specifically provides
otherwise, an Option shall be exercisable, only to the extent the Participant
was entitled to exercise such Option at the date of terminating Continuous
Service, only until the “Option Termination Date” determined pursuant to the
following table:

 
Reason for terminating Continuous Service
Option Termination Date
(I) By the Company for Cause, or what would have been Cause if the Company had
known all of the relevant facts.
 
Termination of the Participant’s Continuous Service, or when Cause first existed
if earlier.
(II) Disability of the Participant.
 
Within one year after termination of the Participant’s Continuous Service.
(III) Retirement of the Participant with 5 years or more of Continuous Service.
 
Within one year after termination of the Participant’s Continuous Service.
(IV) Death of the Participant during Continuous Service or within 90 days
thereafter.
 
Within one year after termination of the Participant’s Continuous Service.
(V) Other than due to Cause or the Participant’s Disability, Retirement, or
Death.
 
Within 90 days after termination of the Participant’s Continuous Service.



 
3

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, in no event may any Option be exercised after the
expiration of the Option term as set forth in the Award Agreement.  To the
extent that a Participant is not entitled to exercise an Option at the date of
his or her termination of Continuous Service, or if the Participant (or other
person entitled to exercise the Option) does not exercise the Option to the
extent so entitled within the time specified in the Award Agreement or above (as
applicable), the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan and become available
for future Awards.
 
(e)  
Buyout.  The Committee may at any time offer to buy out an Option, in exchange
for a payment in cash or Shares, based on such terms and conditions as the
Committee shall establish and communicate to the Participant at the time that
such offer is made.  In addition, but subject to any stockholder approval
requirement of Applicable Law, if the Fair Market Value for Shares subject to an
Option is more than 33% below their exercise price for more than 30 consecutive
business days, the Committee may unilaterally terminate and cancel the Option by
providing each affected Participant with either cash or a new Award that has (i)
a value equal to that of the vested portion of the Option being cancelled (with
value being uniformly determined as of the buyout date in accordance with the
methodology that the Company generally uses for financial accounting purposes
for its Awards), (ii) vesting terms not less favorable to the Participant than
the Option being cancelled, and (iii) any other terms and conditions that the
Committee may set forth in the Award Agreement for the new Award.

 
6. SARs.
 
(a)  
Grants.  The Committee may grant SARs to Eligible Persons pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan; provided that –

 
(i)  
the exercise price for the Shares subject to each SAR shall not be less than
100% of the Fair Market Value of underlying Shares on the Grant Date;

 
(ii)  
no SAR shall be exercisable for a term ending more than ten years after its
Grant Date; and

 
(iii)  
each SAR shall be subject to the provisions of Section 5(d) relating to the
effect of a termination of Participant’s Continuous Service and Section 5(e)
relating to buyouts, in each case with “SAR” being substituted for “Option.”

 
(b)  
Settlement.  An SAR shall entitle the Participant, upon exercise of the SAR, to
receive Shares having a Fair Market Value on the date of exercise equal to the
excess of (x) the Fair Market Value, on such date, of the Shares covered by the
exercised SAR, over (y) an exercise price designated in the SAR Award Agreement
but not less than 100% of the Fair Market Value of the Company Stock on the
SAR’s Grant Date.  An SAR Award Agreement may limit the total settlement value
that the Participant will be entitled to receive upon the SAR’s exercise, and
may provide for settlement either in cash or in any combination of cash or
Shares that the Committee may authorize pursuant to an Award Agreement.

 
(c)  
Term and Conditions.  Whether or not the Committee grants SARs independently of
or in tandem with any Option, the Award Agreement for an SAR shall set forth any
terms and conditions, not inconsistent with the Plan, that the Committee may in
its discretion determine.

 
 
4

--------------------------------------------------------------------------------

 
(d)  
SARs related to Options.  The Committee may grant SARs either concurrently with
the grant of an Option or with respect to an outstanding Option, in which case
the SAR shall extend to all or a portion of the Shares covered by the related
Option.  An SAR shall entitle the Participant who holds the related Option, upon
exercise of the SAR and surrender of the related Option, or portion thereof, to
the extent the SAR and related Option each were previously unexercised, to
receive payment of an amount determined pursuant to Section 6(b) above.

 
(e)  
Effect on Available Shares.  Upon each exercise of an SAR that is settled in
Shares, only those Shares that are issued or delivered in settlement of the
exercise shall be counted against the number of Shares available for Awards
under the Plan; provided that the number of Shares that are issued or delivered
pursuant to the exercise of an SAR shall not exceed the number of Shares
specified in the Award Agreement as being subject to the SAR Award.

 
(f)  
Termination of Employment or Consulting Relationship.  The Committee shall
establish and set forth in the applicable Award Agreement the terms and
conditions on which a SAR shall remain exercisable, if at all, following
termination of a Participant’s Continuous Service, subject to Section 6(a)(iii).

 
7. Restricted Shares, RSUs, and Unrestricted Share Awards.
 
(a)  
Grant.  The Committee may grant Restricted Share or RSU Awards to Eligible
Persons, in all cases pursuant to Award Agreements setting forth terms and
conditions that are not inconsistent with the Plan.  The Committee shall
establish as to each Restricted Share or RSU Award the period or periods of time
(the “Restriction Period”) at the end of which all or some specified
restrictions(which may include the satisfaction of performance criteria as
established by the Committee, the passage of time or such other conditions as
the Committee shall set), shall lapse and the Participant shall receive
unrestricted Shares in settlement of the Award.   The Committee may make
Restricted Share and RSU Awards with or without the requirement for payment of
cash consideration.  In addition, the Committee may grant Awards hereunder in
the form of Unrestricted Shares which shall vest in full upon the Grant Date or
such other date as the Committee may determine or which the Committee may issue
pursuant to any program under which one or more Eligible Persons (selected by
the Committee in its sole discretion) elect to pay for such Shares or to receive
Unrestricted Shares in lieu of cash bonuses that would otherwise be paid.

 
(b)  
Vesting and Forfeiture.  The Committee shall set forth in an Award Agreement
granting Restricted Shares or RSUs, the terms and conditions under which the
Participant’s interest in the Restricted Shares or the Shares subject to RSUs
will become vested and non-forfeitable.  Except as set forth in the applicable
Award Agreement or the Committee otherwise determines, upon termination of a
Participant’s Continuous Service for any reason, the Participant shall forfeit
his or her Restricted Shares and RSUs to the extent the Participant’s interest
therein has not vested on or before such termination date; provided that if a
Participant purchases Restricted Shares and forfeits them for any reason, the
Company shall return the purchase price to the Participant only if and to the
extent set forth in an Award Agreement or to the extent required by Applicable
Laws.

 
(c)  
Certificates for Restricted Shares.  Unless otherwise provided in an Award
Agreement, the Company shall hold certificates representing Restricted Shares
and dividends (whether in Shares or cash) that accrue with respect to them until
the restrictions lapse, and the Participant shall provide the Company with
appropriate stock powers endorsed in blank. The Participant’s failure to provide
such stock powers within ten days after a written request from the Company shall
entitle the Committee to unilaterally declare a forfeiture of all or some of the
Participant’s Restricted Shares.

 
(d)  
Issuance of Shares upon Vesting.  As soon as practicable after both the vesting
of a Participant’s Restricted Shares (or of the right to receive Shares
underlying RSUs) and the Participant’s satisfaction of applicable Withholding
Taxes, the Company shall deliver to the Participant, free from vesting
restrictions, one Share for each surrendered and vested Restricted Share (or
deliver one Share free of the vesting restriction for each vested RSU), unless
an Award Agreement provides otherwise.  No fractional Shares shall be
distributed, and cash shall be paid in lieu thereof.

 
 
5

--------------------------------------------------------------------------------

 
(e)  
Dividends Payable on Vesting.  Except to the extent otherwise provided in the
Award Agreement, whenever Shares are deliverable to a Participant or
duly-authorized transferee pursuant to Section 7(d) above as a result of the
vesting of a Restricted Share or RSU Award, the Participant or his or her duly
authorized transferee shall also be entitled to receive, with respect to each
Share then vesting, a number of Shares equal to the sum of –

 
(i)  
any per-Share dividends which were declared and paid in Shares to the Company’s
stockholders of record between the Grant Date and the date Shares are delivered
to the Participant pursuant to the particular vesting event for the Award, and

 
(ii)  
the Shares that the Participant could have purchased at their Fair Market Value
on the payment date of any cash dividends if the Participant had received such
cash dividends with respect to each Restricted Share, or Share subject to an
RSU, between the Grant Date and the date Shares are delivered to the Participant
pursuant to the particular vesting event for the Award.

 
(f)  
Deferral Elections for RSUs.  To the extent specifically provided in an Award
Agreement, a Participant may irrevocably elect, in accordance with Section 8
below, to defer the receipt of all or a percentage of the Shares that would
otherwise be transferred to the Participant upon the vesting of an RSU
Award.  If the Participant makes this election: (i) the Company shall credit the
Shares subject to the election, and any associated dividends and interest, to a
DSU account established pursuant to Section 8 below on the date such Shares and
any associated cash would otherwise have been delivered to the Participant
pursuant to Section 7(d) and 7(e) above, and (ii) any vesting that would have
occurred (other than for death or Disability if provided pursuant to the Award
Agreement) within the 12-month period following the date of the Participant’s
election shall occur on the 12-month anniversary of such election.

 
8. DSUs.
 
(a)  
Elections to Defer.  The Committee may permit any Eligible Person to irrevocably
elect, on a form provided by and acceptable to the Committee (the “Election
Form”), to forego the receipt of cash or other compensation (including the
Shares deliverable pursuant to any RSU Award) and in lieu thereof to have the
Company credit to an internal Plan account a number of DSUs having a Fair Market
Value equal to the Shares and other compensation deferred.  These credits will
be made at the end of each calendar quarter (or other period determined by the
Committee) during which compensation is deferred.  Unless the Company sends a
Participant a written notice rejecting an Election Form within five business
days after the Company receives it, an Election Form shall take effect on the
first day of the next calendar year (or on the first day of the next calendar
month in the case of an initial election within 30 days after a Participant
becomes first eligible to defer hereunder) after its delivery to the
Company.  Notwithstanding the foregoing sentence, a Participant’s Election Form
will be ineffective with respect to any compensation that the Participant earns
before the date on which the Election Form takes effect.

 
(b)  
Vesting.  Unless an Award Agreement expressly provides otherwise, each
Participant shall be 100% vested at all times in any Shares subject to DSUs.

 
(c)  
Issuances of Shares.  The Company shall settle a Participant’s DSU Award, by
delivering one Share for each DSU, in five substantially equal annual
installments that are issued before the last day of each of the five calendar
years that end after the date on which the Participant’s Continuous Service ends
for any reason, subject to –

 
(i)  
the Participant’s right to elect a different form of distribution, only on a
form provided by and acceptable to the Committee, that permits the Participant
to select any combination of a lump sum and annual installments that are
triggered by, and completed within ten years following, the last day of the
Participant’s Continuous Service, and

 
(ii)  
the Company’s acceptance of the Participant’s distribution election form at the
time the Participant elects to defer the receipt of cash or other compensation
pursuant to Section 8(a), provided that the Participant may change a
distribution election through any subsequent election that (I) the Participant
delivers to the Company at least one year before the date on which distributions
are otherwise scheduled to commence pursuant to the Participant’s initial
distribution election, and (II) defers the commencement of distributions by at
least five years from the originally scheduled distribution commencement date.

 
Fractional shares shall not be issued, and instead shall be paid out in cash.
 
 
6

--------------------------------------------------------------------------------

 
(d)  
Dividends.  Unless otherwise provided in an Award Agreement, whenever Shares are
issued to a Participant pursuant to Section 8(c) above, such Participant shall
also be entitled to receive, with respect to each Share issued, a number of
Shares determined in a manner consistent with Section 7(e) above.

 
(e)  
Emergency Withdrawals.  In the event the Committee determines that a Participant
suffers an unforeseeable emergency within the contemplation of this Section, the
Participant may apply to the Company for an immediate distribution of all or a
portion of the Participant’s DSUs.  The unforeseeable emergency must result from
a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent of the Participant, casualty loss of the
Participant’s property, or other similar extraordinary and unforeseeable
conditions beyond the control of the Participant.  The Committee shall, in its
sole and absolute discretion, determine whether a Participant has a qualifying
unforeseeable emergency, and whether or not to provide the Participant with cash
or Shares.  The amount of any distribution hereunder shall be limited to the
amount necessary to relieve the Participant’s unforeseeable emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution.  The number of Shares subject to the Participant’s DSU Award shall
be reduced by any Shares distributed to the Participant and by a number of
Shares having a Fair Market Value equal to any cash paid to the Participant
pursuant to this Section.

 
(f)  
Unsecured Rights to Deferred Compensation.  A Participant’s right to DSUs shall
at all times constitute an unsecured promise of the Company to pay benefits as
they come due.  The right of the Participant or the Participant’s
duly-authorized transferee to receive benefits hereunder shall be solely an
unsecured claim against the general assets of the Company.  Neither the
Participant nor the Participant’s duly-authorized transferee shall have any
claim against or rights in any specific assets, Shares or other funds of the
Company.

 
9. Performance and Cash-Settled Awards.
 
(a)  
Performance Units.  Subject to the limitations set forth in paragraph (b)
hereof, the Committee may in its discretion grant Performance Units to any
Eligible Person, including Performance Unit Awards that (i) have substantially
the same financial benefits and other terms and conditions as Options, SARs,
RSUs, or DSUs, but (ii) are settled only in cash.  All Awards hereunder shall be
made pursuant to Award Agreements setting forth terms and conditions that are
not inconsistent with the Plan.

 
(b)  
Deferral Elections. At any time prior to the date that is at least six months
before the close of a Performance Period (or shorter or longer period that the
Committee selects) with respect to an Award of either Performance Units or
Performance Compensation, the Committee may permit a Participant who is a member
of a select group of management or highly compensated employees to irrevocably
elect, on a form provided by and acceptable to the Committee, to defer the
receipt of all or a percentage of the cash or Shares that would otherwise be
transferred to the Participant upon the vesting of such Award.  If the
Participant makes this election, the cash or Shares subject to the election, and
any associated interest and dividends, shall be credited to an account
established pursuant to Section 8 hereof on the date such cash or Shares would
otherwise have been released or issued to the Participant pursuant to Section
9(a) above.

 
10. Taxes; Withholding.  Participants are solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with
Awards, and neither the Company, any Affiliate, nor any of their employees,
directors, or agents shall have any obligation to mitigate, indemnify or to
otherwise hold any Participant harmless from any or all of such taxes. The
Company’s obligation to deliver Shares (or to pay cash) to Participants pursuant
to Awards is at all times subject to their prior or coincident satisfaction of
all required Withholding Taxes.  Except to the extent otherwise either provided
in an Award Agreement or thereafter authorized by the Committee, the Company or
any Affiliate will satisfy required Withholding Taxes first from withholding the
cash otherwise payable to the Participant pursuant to the Award, and then by
withholding and cancelling the Participant’s rights with respect to a number of
Shares that (i) would otherwise have been delivered to the Participant pursuant
to the Award and (ii) have an aggregate Fair Market Value equal to the
Withholding Taxes (such withheld Shares to be valued on the basis of the
aggregate Fair Market Value thereof on the date of the withholding).  The number
of Shares so withheld and cancelled will be rounded up to the nearest whole
Share sufficient to satisfy the Withholding Taxes, with cash being paid to the
Participant in an amount equal to the amount by which the Fair Market Value of
such Shares exceeds the Withholding Taxes.
 
 
7

--------------------------------------------------------------------------------

 
11. Non-Transferability of Awards.
 
(a)  
General.  Except as set forth in this Section, or as otherwise approved by the
Committee, Awards may not be sold, pledged, assigned, hypothecated, transferred
or disposed of in any manner other than by will or by the laws of descent or
distribution.  The designation of a death beneficiary by a Participant will not
constitute a transfer.  An Award may be exercised, during the lifetime of the
holder of an Award, only by such holder, the duly-authorized legal
representative of a Participant who is Disabled, or a transferee permitted by
this Section 11.

 
(b)  
Death. In the event of the death of a Participant, any outstanding Awards issued
to the Participant shall automatically be transferred to the Participant’s
Beneficiary (or, if no Beneficiary is designated or surviving, to the person or
persons to whom the Participant’s rights under the Award pass by will or the
laws of descent and distribution).

 
12. Modification of Awards and Substitution of Options.
 
(a)  
Modifications.  Within the limitations of the Plan, the Committee may modify an
Award to accelerate the rate at which an Option or SAR may be exercised, to
accelerate the vesting of any Award, to extend or renew outstanding Awards or to
accept the cancellation of outstanding Awards to the extent not previously
exercised.  Notwithstanding the foregoing provision, no modification of an
outstanding Award shall materially and adversely affect a Participant’s rights
thereunder unless either (i) the Participant provides written consent or (ii)
before a Change in Control, the Committee determines in good faith that the
modification is not materially adverse to the Participant.

 
13. Change in Capital Structure; Change in Control; Etc.
 

(a)  
Changes in Capitalization.  In the event of a Share dividend, Share split, or
combination of Shares, Share exchange, recapitalization or merger in which the
Company is the surviving corporation, spin-off or split-off of an Affiliate, or
other change in the Company capital stock (including, but not limited to, the
creation or issuance to stockholders generally of rights, options or warrants
for the purchase of common stock or preferred stock of the Company), the number
and kind of Shares of stock or securities of the Company to be subject to the
Plan and to Awards then outstanding or to be granted, any and all maximum limits
on the number of Shares that may be delivered or Awards that may be granted
under the Plan, any exercise price for Awards, and other relevant provisions
shall be equitably adjusted by the Committee.

 
(b)  
Change in Control.  In the event of a Change in Control, but subject to the
terms of any Award Agreements, the Committee may in its sole and absolute
discretion and authority, without obtaining the approval or consent of the
Company’s stockholders or any Participant with respect to his or her outstanding
Awards, take one or more of the following actions (with respect to any or all of
the Awards, and with discretion to differentiate between individual Participants
and Awards for any reason):

 
(i)  
arrange for or otherwise provide that each outstanding Award shall be assumed or
a substantially similar award shall be substituted by a successor corporation or
a parent or subsidiary of such successor corporation;

 
(ii)  
accelerate the vesting of Awards so that Awards shall vest (and, to the extent
applicable, become exercisable) as to the Shares that otherwise would have been
unvested and provide that repurchase rights of the Company with respect to
Shares issued pursuant to an Award shall lapse as to the Shares subject to such
repurchase right;

 
 
8

--------------------------------------------------------------------------------

 
(iii)  
arrange or otherwise provide for the payment of cash or other consideration to
Participants in exchange for the satisfaction and cancellation of outstanding
Awards (with the Committee determining the amount payable to each Participant
based on the Fair Market Value, on the date of the Change in Control, of the
Award being cancelled, based on any reasonable valuation method selected by the
Committee); or

 
(iv)  
terminate all or some Awards upon the consummation of the transaction, provided
that the Committee shall provide for vesting of such Awards in full as of a date
immediately prior to consummation of the Change in Control.  To the extent that
an Award is not exercised prior to consummation of a transaction in which the
Award is not being assumed or substituted, such Award shall terminate upon such
consummation.

 
(c)  
Dissolution or Liquidation.  In the event of the dissolution or liquidation of
the Company other than as part of a Change in Control, each Award will terminate
immediately prior to the consummation of such action, subject to the ability of
the Committee to exercise any discretion authorized in the case of a Change in
Control.

 
14. Laws And Regulations.
 
 
(a)  
General Rules.  This Plan, the grant of Awards, the exercise of Options and
SARs, and the obligation of the Company to deliver, sell or accept the surrender
of any of its Shares or other securities shall be subject to all Applicable
Laws.  In the event that any Shares are not registered under any Applicable Law
prior to the required delivery of them pursuant to Awards, the Company may
require, as a condition to their issuance or delivery, that the persons to whom
the Shares are to be issued or delivered make any written representations and
warranties (such as that such Shares are being acquired by the Participant for
investment for the Participant’s own account and not with a view to, for resale
in connection with, or with an intent of participating directly or indirectly
in, any distribution of such Shares) that the Committee may reasonably require,
and the Committee may in its sole discretion include a legend to such effect on
the certificates representing any Shares issued or delivered pursuant to the
Plan.

 
 
(b)  
Black-out Periods.  Notwithstanding any contrary terms within the Plan or any
Award Agreement, the Committee shall have the absolute discretion to impose a
“blackout” period on the exercise of any Option or SAR, as well as the
settlement of any Award, with respect to any or all Participants (including
those whose Continuous Service has ended) to the extent that the Committee
determines that doing so is either desirable or required in order to comply with
applicable securities laws, provided that, if any blackout period occurs, the
term of any Option or SAR shall not expire until the earlier of (i) 30 days
after the blackout period ends or (ii) the Option’s or SAR’s expiration date but
only if within 30 days thereafter the Company makes a cash payment to each
affected Participant in an amount equal to the value of the Option or SAR (as
determined by the Committee) immediately before its expiration to the extent
then vested and exercisable.

 
 
(c)  
Local Law Adjustments and Sub-plans.  To facilitate the making of any grant of
an Award under this Plan, the Committee may provide for such special terms for
Awards to Participants who are located within the United States, foreign
nationals, or who are employed by the Company or any Affiliate outside of the
United States of America as the Committee may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom.  The Company may
adopt rules and procedures relating to the operation and administration of this
Plan to accommodate the specific requirements of local laws and procedures of
particular countries.  Without limiting the foregoing, the Company is
specifically authorized to adopt rules and procedures regarding the conversion
of local currency, taxes, withholding procedures and handling of stock
certificates which vary with the customs and requirements of particular
countries.  The Company may adopt sub-plans and establish escrow accounts and
trusts as may be appropriate or applicable to particular locations and
countries.

 
 
9

--------------------------------------------------------------------------------

 
15. Termination, Rescission and Recapture of Awards.
 
(a)  
Each Award under the Plan is intended to align the Participant’s long-term
interest with those of the Company.  If the Participant engages in certain
activities discussed below, either during employment or after employment with
the Company terminates for any reason, the Participant is acting contrary to the
long-term interests of the Company.  Accordingly, but only to the extent
expressly provided in an Award Agreement, the Company may terminate any
outstanding, unexercised, unexpired, unpaid or deferred Awards (“Termination”),
rescind any exercise, payment or delivery pursuant to the Award (“Rescission”),
or recapture any Common Stock (whether restricted or unrestricted) or proceeds
from the Participant’s sale of Shares issued pursuant to the Award
(“Recapture”), if the Participant does not comply with the conditions of
subsections (b), (c), and (e) hereof (collectively, the “Conditions”).

 
(b)  
A Participant shall not, without the Company’s prior written authorization,
disclose to anyone outside the Company, or use in other than the Company’s
business, any proprietary or confidential information or material, as those or
other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
with regard to any such proprietary or confidential information or material.

 
(c)  
Pursuant to any agreement between the Participant and the Company with regard to
intellectual property (including, but not limited to, patents, trademarks,
copyrights, trade secrets, inventions, developments, improvements, proprietary
information, confidential business and personnel information), a Participant
shall promptly disclose and assign to the Company or its designee all right,
title, and interest in such intellectual property, and shall take all reasonable
steps necessary to enable the Company to secure all right, title and interest in
such intellectual property in the United States and in any foreign country.

 
(d)  
Upon exercise, payment or delivery of cash or Common Stock pursuant to an Award,
the Participant shall certify on a form acceptable to the Company that he or she
is in compliance with the terms and conditions of the Plan and, if a severance
of Continuous Service has occurred for any reason, shall state the name and
address of the Participant’s then-current employer or any entity for which the
Participant performs business services and the Participant’s title, and shall
identify any organization or business in which the Participant owns a
greater-than-five-percent equity interest.

 
(e)  
If the Company determines, in its sole and absolute discretion, that (i) a
Participant has violated any of the Conditions or (ii) during his or her
Continuous Service, or within year after its termination for any reason, a
Participant (x) has rendered services to or otherwise directly or indirectly
engaged in or assisted, any organization or business that, in the judgment of
the Company in its sole and absolute discretion, is or is working to become
competitive with the Company; (y) has solicited any employee of the Company to
terminate employment with the Company; or (z) has engaged in activities which
are materially prejudicial to or in conflict with the interests of the Company,
including any breaches of fiduciary duty or the duty of loyalty, then the
Company may, in its sole and absolute discretion, impose a Termination,
Rescission, and/or Recapture with respect to any or all of the Participant’s
relevant Awards, Shares, and the proceeds thereof.

 
(f)  
Within days after receiving notice from the Company of any such activity
described in Section 15(e) above, the Participant shall deliver to the Company
the Shares acquired pursuant to the Award, or, if Participant has sold the
Shares, the gain realized, or payment received as a result of the rescinded
exercise, payment, or delivery; provided, that if the Participant returns Shares
that the Participant purchased pursuant to the exercise of an Option (or the
gains realized from the sale of such Common Stock), the Company shall promptly
refund the exercise price, without earnings, that the Participant paid for the
Shares.  Any payment by the Participant to the Company pursuant to this Section
shall be made either in cash or by returning to the Company the number of Shares
that the Participant received in connection with the rescinded exercise,
payment, or delivery.  It shall not be a basis for Termination, Rescission or
Recapture if after termination of a Participant’s Continuous Service, the
Participant purchases, as an investment or otherwise, stock or other securities
of such an organization or business, so long as (i) such stock or other
securities are listed upon a recognized securities exchange or traded
over-the-counter, and (ii) such investment does not represent more than a five
percent (5%) equity interest in the organization or business.

 
(g)  
Notwithstanding the foregoing provisions of this Section, the Company has sole
and absolute discretion not to require Termination, Rescission and/or Recapture,
and its determination not to require Termination, Rescission and/or Recapture
with respect to any particular act by a particular Participant or Award shall
not in any way reduce or eliminate the Company’s authority to require
Termination, Rescission and/or Recapture with respect to any other act or
Participant or Award.  Nothing in this Section shall be construed to impose
obligations on the Participant to refrain from engaging in lawful competition
with the Company after the termination of employment that does not violate
subsections (b), (c), or (e) of this Section, other than any obligations that
are part of any separate agreement between the Company and the Participant or
that arise under Applicable Law.

 
 
10

--------------------------------------------------------------------------------

 
(h)  
The Committee may delegate administrative and discretionary authority to
administer the Plan to another committee of the Board, an officer of the Company
or such other person or as the Committee may designate from time to time.

 
(i)  
If any provision within this Section is determined to be unenforceable or
invalid under any Applicable Law, such provision will be applied to the maximum
extent permitted by Applicable Law, and shall automatically be deemed amended in
a manner consistent with its objectives and any limitations required under
Applicable Law.  Notwithstanding the foregoing, but subject to any contrary
terms set forth in any Award Agreement, this Section shall not be applicable to
any Participant from and after his or her termination of Continuous Service
after a Change in Control.

 
16. Recoupment of Awards.  Unless otherwise specifically provided in an Award
Agreement, and to the extent permitted by Applicable Law, the Committee may in
its sole and absolute discretion, without obtaining the approval or consent of
the Company’s stockholders, require that any Participant reimburse the Company
for all or any portion of any Awards granted under this Plan (“Reimbursement”),
or the Committee may require the Termination or Rescission of, or the Recapture
associated with, any Award, if—
 
(a)  
the granting, vesting, or payment of such Award was predicated upon the
achievement of certain financial results that were subsequently the subject of a
material financial restatement;

 
(b)  
in the Committee’s view the Participant engaged in fraud or misconduct that
caused or partially caused the need for a material financial restatement by the
Company or any Affiliate; and

 
(c)  
a lower granting, vesting, or payment of such Award would have occurred based
upon the restated financial results.

 
In each instance, the Committee will, to the extent practicable and allowable
under Applicable Laws, require Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Award granted to a Participant; provided that
the Company will not seek Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Awards that were paid or vested more than three
years prior to the first date of the applicable restatement period.
 
17. Administration of the Plan. The Committee shall administer the Plan in
accordance with its terms, provided that the Board may act in lieu of the
Committee on any matter.  The Committee shall hold meetings at such times and
places as it may determine and shall make such rules and regulations for the
conduct of its business as it deems advisable.  In the absence of a duly
appointed Committee, the Board shall function as the Committee for all purposes
of the Plan.
 
(a)  
Committee Composition.  The Board shall appoint the members of the Committee. If
and to the extent permitted by Applicable Law, the Committee may authorize one
or more executive officers to make Awards to Eligible Persons other than
themselves.  The Board may at any time appoint additional members to the
Committee, remove and replace members of the Committee with or without Cause,
and fill vacancies on the Committee however caused.

 
(b)  
Powers of the Committee.  Subject to the provisions of the Plan, the Committee
shall have the authority, in its sole discretion:

 
(i)  
to grant Awards and to determine Eligible Persons to whom Awards shall be
granted from time to time, and the number of Shares, units, or dollars to be
covered by each Award;

 
(ii)  
to determine, from time to time, the Fair Market Value of Shares;

 
(iii)  
to determine, and to set forth in Award Agreements, the terms and conditions of
all Awards, including any applicable exercise or purchase price, the
installments and conditions under which an Award shall become vested (which may
be based on performance), terminated, expired, cancelled, or replaced, and the
circumstances for vesting acceleration or waiver of forfeiture restrictions, and
other restrictions and limitations;

 
 
11

--------------------------------------------------------------------------------

 
(iv)  
to approve the forms of Award Agreements and all other documents, notices and
certificates in connection therewith which need not be identical either as to
type of Award or among Participants;

 
(v)  
to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;

 
(vi)  
in order to fulfill the purposes of the Plan and without amending the Plan, to
modify, to cancel, or to waive the Company’s rights with respect to any Awards,
to adjust or to modify Award Agreements for changes in Applicable Law, and to
recognize differences in foreign law, tax policies, or customs; and

 
(vii)  
to make all interpretations and to take all other actions that the Committee may
consider necessary or advisable to administer the Plan or to effectuate its
purposes.

 
Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Directors
or Employees.
 
(c)  
Deference to Committee Determinations.  The Committee shall have the discretion
to interpret or construe ambiguous, unclear, or implied (but omitted) terms in
any fashion it deems to be appropriate in its sole discretion, and to make any
findings of fact needed in the administration of the Plan or Award
Agreements.  The Committee’s prior exercise of its discretionary authority shall
not obligate it to exercise its authority in a like fashion thereafter.  The
Committee’s interpretation and construction of any provision of the Plan, or of
any Award or Award Agreement shall be final, binding, and conclusive.   The
validity of any such interpretation, construction, decision or finding of fact
shall not be given de novo review if challenged in court, by arbitration, or in
any other forum, and shall be upheld unless clearly made in bad faith or
materially affected by fraud.

 
(d)  
No Liability; Indemnification.  Neither the Board nor any Committee member, nor
any person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith with respect to the Plan, any Award or any Award Agreement.  The
Company and its Affiliates shall pay or reimburse any member of the Committee,
as well as any Director, Employee, or Consultant who in good faith takes action
on behalf of the Plan, for all expenses incurred with respect to the Plan, and
to the full extent allowable under Applicable Law shall indemnify each and every
one of them for any claims, liabilities, and costs (including reasonable
attorney’s fees) arising out of their good faith performance of duties on behalf
of the Plan.  The Company and its Affiliates may, but shall not be required to,
obtain liability insurance for this purpose.

 
18. Governing Law.  The terms of this Plan shall be governed by the laws of the
State of Delaware without regard to its conflict of laws rules.
 
19. Plan Termination or Amendment
 
If not sooner terminated by the Board, this Plan shall terminate at the close of
business on the date ten years after its effective date.  No Awards shall be
made under the Plan after its termination.  The Board may amend or terminate the
Plan as it shall deem advisable; provided that no change shall be made that
increases the total number of Shares of Company Stock reserved for issuance
pursuant to Awards granted under the Plan (except pursuant to Section 13 above)
unless such change is authorized by the stockholders of the Company.  A
termination or amendment of the Plan shall not, without the consent of the
Participant, materially and adversely affect a Participant’s rights under an
Award previously granted to him or her.  Notwithstanding the foregoing, the
Committee may amend the Plan to comply with changes in tax or securities laws or
regulations, or in the interpretation thereof.
 

 
12

--------------------------------------------------------------------------------

 

GENERAL FINANCE CORPORATION
AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN
_______________________________________
 
Appendix I: Definitions
 
_______________________________________


As used in the Plan, the following terms have the meanings indicated when they
begin with initial capital letters within the Plan:
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under any applicable laws of the United States,
any other country, and any provincial, state, or local subdivision, any
applicable stock exchange or automated quotation system rules or regulations, as
such laws, rules, regulations and requirements shall be in place from time to
time.
 
“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, a Restricted Share, a RSU, an Unrestricted Share, a
DSU, or a Performance Award, or any combination thereof, whether alternative or
cumulative.
 
“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.
 
 “Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant’s rights with respect
to an Award or receive payment or settlement under an Award after the
Participant’s death.
 
“Board” means the Board of Directors of the Company.
 
“Cause” will have the meaning set forth in any unexpired employment agreement
between the Company and the Participant. In the absence of such an agreement,
“Cause” will exist if the Participant is terminated from employment or other
service with the Company or an Affiliate for any of the following reasons: (i)
the Participant’s willful failure to substantially perform his or her duties and
responsibilities to the Company or deliberate violation of a material Company
policy; (ii) the Participant’s commission of any material act or acts of fraud,
embezzlement, dishonesty, or other willful misconduct; (iii) the Participant’s
material unauthorized use or disclosure of any proprietary information or trade
secrets of the Company or any other party to whom the Participant owes an
obligation of nondisclosure as a result of his or her relationship with the
Company or (iv) Participant’s willful and material breach of any of his or her
obligations under any written agreement or covenant with the Company.  The
Committee shall in its discretion determine whether or not a Participant is
being terminated for Cause.  The Committee’s determination shall, unless
arbitrary and capricious, be final and binding on the Participant, the Company,
and all other affected persons.  The foregoing definition does not in any way
limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate or successor thereto, if appropriate.
 
 
13

--------------------------------------------------------------------------------

 
“Change in Control” means any of the following:
 
(i) Acquisition of Controlling Interest.  Any Person (other than Persons who are
a stockholder as of the date this Plan became effective) becomes the Beneficial
Owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities.  In
applying the preceding sentence, (i) securities acquired directly from the
Company or its Affiliates by or for the Person shall not be taken into account
and (ii) an agreement to vote securities shall be disregarded unless its
ultimate purpose is to cause what would otherwise be Change in Control, as
reasonably determined by the Board.
 
(ii) Change in Board Control.  During any consecutive one-year period commencing
after the date of adoption of this Plan, individuals who constituted the Board
at the beginning of the period (or their approved replacements, as defined in
the next sentence) cease for any reason to constitute a majority of the
Board.  A new Director shall be considered an “approved replacement” Director if
his or her election (or nomination for election) was approved by a vote of at
least a majority of the Directors then still in office who either were Directors
at the beginning of the period or were themselves approved replacement
Directors, but in either case excluding any Director whose initial assumption of
office occurred as a result of an actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board.
 
(iii) Merger.  The Company consummates a merger, or consolidation of the Company
with any other corporation unless: (a) the voting securities of the Company
outstanding immediately before the merger or consolidation would continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; and (b) no Person (other than
Persons who are Employees at any time more than one year before a transaction)
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities.
 
(iv) Sale of Assets.  The stockholders of the Company approve an agreement for
the sale or disposition by the Company of all, or substantially all, of the
Company’s assets.
 
(v) Liquidation or Dissolution.  The stockholders of the Company approve a plan
or proposal for liquidation or dissolution of the Company.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 
 “Committee” means the Compensation Committee of the Board or its successor.
 
“Company” means General Finance Corporation, a Delaware corporation; provided,
however, that in the event the Company reincorporates to another jurisdiction,
all references to the term “Company” shall refer to the Company in such new
jurisdiction.
 
“Company Stock” means common stock, $0.0001 par value, of the Company.  In the
event of a change in the capital structure of the Company affecting the common
stock (as provided in Section 13), the Shares resulting from such a change in
the common stock shall be deemed to be Company Stock within the meaning of the
Plan.
 
 
14

--------------------------------------------------------------------------------

 
“Consultant” means any person, including an advisor, who is engaged by the
Company or any Affiliate to render services and is compensated for such
services.
 
“Continuous Service” means the absence of any interruption or termination of
service as an Employee, Director, or Consultant.  Continuous Service shall not
be considered interrupted in the case of:  (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time; (iv)
changes in status from Director to advisory director or emeritus status; or (iv)
in the case of transfers between locations of the Company or between the Company
and its Affiliates.  Changes in status between service as an Employee, Director,
and a Consultant will not constitute an interruption of Continuous Service if
the Committee determines that the individual has not continued or will not
continue to perform bona fide services for the Company or determines that the
relationship will or may result in adverse accounting consequences.  The
Committee shall have the discretion to determine whether and to what extent the
vesting of any Awards shall be tolled during any paid or unpaid leave of
absence; provided, however, that in the absence of such determination, vesting
for all Awards shall be tolled during any such unpaid leave (but not for a paid
leave).
 
“Deferred Share Units” or “DSUs” mean Awards pursuant to Section 8 of the Plan.
 
“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.
 
“Disabled” means a condition under which a Participant --
 
(a)           is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or
 
(b)           is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, received income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Company.
 
“Eligible Person” means any Consultant, Director, or Employee and includes
non-Employees to whom an offer of employment has been or is being extended.
 
“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct.  The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.
 
“Employer” means the Company and each Subsidiary and Affiliate that employs one
or more Participants.
 
“Fair Market Value” means the fair market value of the Company Stock as of such
date based on the then prevailing prices of the Company Stock on a Principal
Exchange.
 
“Grant Date” means the later of (i) the date designated as the “Grant Date”
within an Award Agreement, and (ii) date on which the Committee determines the
key terms of an Award, provided that as soon as reasonably practical thereafter
the Committee both notifies the Eligible Person of the Award and enters into an
Award Agreement with the Eligible Person.
 
 
15

--------------------------------------------------------------------------------

 
“Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control:  (i) termination without Cause by the Company or an Affiliate or
successor thereto, as appropriate; or (ii) voluntary termination by the
Participant within one year following (A) a material reduction in the
Participant’s job responsibilities, provided that neither a mere change in title
alone nor reassignment to a substantially similar position shall constitute a
material reduction in job responsibilities; (B) an involuntary relocation of the
Participant’s work site to a facility or location more than 60 miles from the
Participant’s principal work site at the time of the Change in Control; or (C) a
material reduction in Participant’s  total compensation other than as part of a
reduction by the same percentage amount in the compensation of all other
similarly-situated Employees or Directors.
 
“Option” means a right to purchase Company Stock granted under the Plan, at a
price determined in accordance with the Plan.
 
“Participant” means any Eligible Person who receives an Award.
 
“Performance Awards” mean Awards granted pursuant to Section 9.
 
“Performance Unit” means an Award granted pursuant to Section 9(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.
 
“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.
 
“Plan” means this Company Amended and Restated 2014 Stock Incentive Plan.
 
“Principal Exchange” means the New York Stock Exchange, the American Stock
Exchange, NASDAQ or such other stock exchange as the Company Stock is then
listed for trading.
 
“Recapture” has the meaning set forth in Section 15 of the Plan.
 
“Rescission” has the meaning set forth in Section 15 of the Plan.
 
“Reimbursement” has the meaning set forth in Section 16 of the Plan.
 
“Restricted Share” means Company Stock awarded under Section 7.
 
 
16

--------------------------------------------------------------------------------

 
“Restricted Share Unit” or “RSU” means a right granted to a Participant to
receive Company Stock or cash awarded under Section 7.
 
“Retirement” means a Participant’s termination of employment after age 65.
 
 “Share” means a share of common stock of the Company, as adjusted in accordance
with Section 13 of the Plan.
 
“SAR” or “Share Appreciation Right” means a right to receive amounts awarded
under Section 6.
 
“Unrestricted Shares” mean Shares awarded pursuant to Section 7 of the Plan.
 
“Withholding Taxes” means the aggregate minimum amount of federal, state, local
and foreign income, payroll and other taxes that the Company and any Affiliates
are required to withhold in connection with any Award.
 

 
17

--------------------------------------------------------------------------------

 

GENERAL FINANCE CORPORATION
AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN
_______________________________________


Appendix II: U.S. Sub-Plan
_______________________________________


This Appendix II applies to any Awards that are made to Eligible Persons who are
residents of the United States of America (“U.S.”) and who are or may become
subject to U.S. tax (i.e. income tax and/or social security tax) as a result of
Awards granted under the Company Amended and Restated 2014 Stock Incentive Plan
(the “Plan”).  Terms herein that begin with initial capital letters have the
special definition set forth in the Plan.
 
This Appendix II shall be read in conjunction with the Plan and is subject to
the terms and conditions of the Plan; provided that, to the extent that the
terms and conditions of the Plan differ from or conflict with the terms of this
Appendix II, the following terms of this Appendix II shall prevail:
 
 
A.           Additional or Modified Definitions.  Appendix I of the Plan shall
be modified as follows:
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 “Committee” shall be modified to mean (i) with respect to any decision
involving an Award intended to satisfy the requirements of Section 162(m) of the
Code, a committee consisting of two or more Directors of the Company who are
“outside directors” within the meaning of Code Section 162(m), and (ii) with
respect to any decision relating to a Reporting Person, a committee consisting
of solely of two or more Directors who are disinterested within the meaning of
Rule 16b-3.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Incentive Stock Option” or “ISO” means, an Option that qualifies for favorable
income tax treatment under Code Section 422.


“Non-ISO” means an Option not intended to qualify as an Incentive Stock Option,
as designated in the applicable Award Agreement.


“Reporting Person” means an Employee, Director, or Consultant who is subject to
the reporting requirements set forth under Rule 16b-3


“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.


“Ten Percent Holder” means a person who owns (within the meaning of Code Section
422) stock representing more than ten percent (10%) of the combined voting power
of all classes of stock of the Company.


 
18

--------------------------------------------------------------------------------

 
B.           Eligibility.  Section 4(a) of the Plan shall be modified by
inserting the following sentence at the end thereof:


Notwithstanding the foregoing, a Person shall not be an Eligible Person with
respect to Options or SARs if they are classified as an Employee solely by an
entity that is a “parent corporation” (within the meaning of Code Section 424)
of the Company.


C.           Payment of Exercise Price.  In order to ensure compliance with the
Sarbanes-Oxley Act of 2002, Section 5(b) of the Plan shall be modified by
inserting the following sentence at the end thereof:


Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.


D.           Authorization for ISOs.  In order to permit the granting of ISOs,
the Section 5 of Plan shall be modified by adding the following subsection (f)
at the end thereof:


(f)           Special ISO Provisions.  The following provisions shall control
any grants of Options that are denominated as ISOs.


(i)           Grants of ISOs.  The Committee may grant ISOs only to Employees
(including officers who are Employees) of the Company or an Affiliate that is a
“parent corporation” or “subsidiary corporation” within the meaning of Section
424 of the Code.  Each Option that is intended to be an ISO must be designated
in the Award Agreement as an ISO, provided that any Option designated as an ISO
will be a Non-ISO to the extent the Option fails to meet the requirements of
Code Section 422.  In the case of an ISO, the Committee shall determine the
acceptable methods of payment on the Date of Grant and it shall be included in
the applicable Award Agreement.


(ii)           Maximum Limit.  The number of Shares that are available for ISO
Awards shall be determined, to the extent required under the Code, by reducing
the number of Shares designated in Section 3 of the Plan by the number of Shares
issued pursuant to Awards, provided that any Shares that are issued under the
Plan and forfeited back to the Plan shall be available for issuance pursuant to
future ISO Awards.


(iii)           $100,000 Limit.  To the extent that the aggregate Fair Market
Value of Shares with respect to which Options designated as ISOs first become
exercisable by a Participant in any calendar year (under this Plan and any other
plan of the Company or any Affiliate) exceeds U.S. $100,000, such excess Options
shall be treated as Non-ISOs.  For purposes of determining whether the U.S.
$100,000 limit is exceeded, the Fair Market Value of the Shares subject to an
ISO shall be determined as of the Grant Date.  In reducing the number of Options
treated as ISOs to meet the U.S. $100,000 limit, the most recently granted
Options shall be reduced first.  In the event that Section 422 of the Code is
amended to alter the limitation set forth therein, the limitation of this
paragraph shall be automatically adjusted accordingly.


(iv)           Grants to 10% Holders.  In the case of an Incentive Stock Option
granted to an Employee who is a Ten Percent Holder on the Date of Grant, the
term of the Incentive Stock Option shall not exceed five years from the Date of
Grant, and the exercise price shall be at least 110% of the Fair Market Value of
the underlying Shares on the Grant Date.  In the event that Section 422 of the
Code is amended to alter the limitations set forth therein, the limitation of
this paragraph shall be automatically adjusted accordingly.


 
19

--------------------------------------------------------------------------------

 
(v)           Substitution of Options.  Notwithstanding any other provisions of
the Plan, in the event the Company or an Affiliate acquires (whether by
purchase, merger or otherwise) all or substantially all of outstanding capital
stock or assets of another corporation or in the event of any reorganization or
other transaction qualifying under Code Section 424, the Committee may, in
accordance with the provisions of that Section, substitute ISOs for ISOs under
the plan of the acquired company provided (i) the excess of the aggregate Fair
Market Value of the Shares subject to an ISO immediately after the substitution
over the aggregate exercise price of such shares is not more than the similar
excess immediately before such substitution, and (ii) the new ISO does not give
additional benefits to the Participant, including any extension of the exercise
period.


(vi)           Notice of Disqualifying Dispositions.  By executing an ISO Award
Agreement, each Participant agrees to notify the Company in writing immediately
after the Participant sells, transfers or otherwise disposes of any Shares
acquired through exercise of the ISO, if such disposition occurs within the
earlier of (i) two years of the Grant Date, or (ii) one year after the exercise
of the ISO being exercised.  Each Participant further agrees to provide any
information about a disposition of Shares as may be requested by the Company to
assist it in complying with any applicable tax laws.


E.           SARs.  Section 6 of the Plan shall be modified through addition of
the following sentence at the end of Section 6(d):


Any SAR granted in tandem with an ISO will contain such terms as may be required
to comply with the provisions of Code Section 422.


F.           Restricted Shares or RSUs.  Section 7 of the Plan shall be modified
by adding the following paragraph at its end:


(g)           Section 83(b) Elections.  A Participant may make an election under
Code Section 83(b) (the “Section 83(b) Election”) with respect to Restricted
Shares.  A Participant who has received RSUs may, within ten days after
receiving the RSU Award, provide the Committee with a written notice of his or
her desire to make Section 83(b) Election with respect to the Shares subject to
such RSUs.  The Committee may in its discretion convert the Participant’s RSUs
into Restricted Shares, on a one-for-one basis, in full satisfaction of the
Participant’s RSU Award.  The Participant may then make a Section 83(b) Election
with respect to those Restricted Shares; provided that the Participant’s Section
83(b) Election will be invalid if not filed with the Company and the appropriate
U.S. tax authorities within 30 days after the Grant Date of the RSUs replaced by
the Restricted Shares.


G.
DSUs.  Section 8 of the Plan shall be modified as follows:



 
Section 8(a) shall be modified through addition of the following sentence at its
end:



For any Participant who is subject to U.S. income taxation, the Committee shall
only authorize deferral elections pursuant to Section 8 (i) under written
procedures, and using written election forms that satisfy the requirements of
Code Section 409A, and (ii) shall only be made by Eligible Persons who are
Directors, Consultants, or members of a select group of management or highly
compensated Employees (within the meaning of the Code).


 
20

--------------------------------------------------------------------------------

 
Section 8(e) of the Plan shall be modified through addition of the following at
its end:


For all DSUs granted to Participants who are U.S. taxpayers, the term
“unforeseeable emergency” shall be interpreted in accordance with Section 409A
of the Code, and the term “dependent” shall be interpreted in accordance with
Section 152(a) of the Code.


Section 8 of the Plan shall be modified through addition of the following at its
end:


(g)           Termination of Service.  For purposes of Section 8 of the Plan, a
Participant’s “Continuous Service” shall only end when the Participant incurs a
“separation from service” within the meaning of Treasury Regulations
§1.409A-1(h). A Participant shall be considered to have experienced a
termination of Continuous Service when the facts and circumstances indicate that
either (i) no further services will be performed for the Company or any
Affiliate after a certain date, or (ii) that the level of bona fide services the
Participant will perform after such date (whether as an Employee, Director, or
Consultant) are reasonably expected to permanently decrease to no more than 50%
of the average level of bona fide services performed by such Participant
(whether as an Employee, Director, or Consultant) over the immediately preceding
36-month period (or full period of services to the Company and its Affiliates if
the Participant has been providing such services for less than 36 months).


H.           Performance Awards. Section 9 of the Plan shall be modified by
adding the following paragraphs and by re-lettering Section 9(b) as Section
9(e):
 
(b)           Performance Compensation Awards.  Subject to the limitations set
forth in this Appendix II.H., the Committee may grant Awards that are intended
to qualify as performance-based compensation under Code Section 162(m) (referred
to herein as a “Performance Compensation Award”).  With respect to each such
Performance Compensation Award (other than an Option or a SAR), the Committee
shall establish, in writing within the time required under Code Section 162(m),
a “Performance Period,” “Performance Measure(s)”, and “Performance Formula(e)”
(each such term being defined below).  A Participant shall be eligible to
receive payment in respect of a Performance Compensation Award (other than an
Option or a SAR) only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period.  As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance
 
    (c)           Limitations on Awards.  Subject to adjustment pursuant to
Section 13, the following limitations shall apply with respect to Awards and any
related dividends or dividend equivalents intended to qualify as
performance-based compensation under Code Section 162(m):
 
(i) Options:  The maximum aggregate number of Shares with respect to which
Options may be granted in any one calendar year to any one Participant shall be
300,000 Shares.
 
(ii) SARs:  The maximum aggregate number of Shares with respect to which SARs
may be granted in any one calendar year to any one Participant shall be 300,000
Shares.
 
(iii) Restricted Shares:  The maximum aggregate number of Restricted Shares that
may be granted in any one calendar year to any one Participant shall be 300,000
Restricted Shares.
 
(iv) RSUs:  The maximum aggregate number of Shares with respect to which RSUs
may be granted in any one calendar year to any one Participant shall be 300,000
Shares.
 
 
21

--------------------------------------------------------------------------------

 
(v) Performance Units:  The maximum aggregate number of Shares with respect to
which Performance Units may be granted in any one calendar year to any one
Participant shall be 300,000 Shares.  If denominated in cash, the maximum
aggregate compensation that can be paid pursuant to Performance Units awarded in
any one calendar year to any one Participant shall be $5,000,000.  To the extent
Performance Units have substantially the same financial benefits and other terms
and conditions as Options, SARs, Restricted Shares or RSUs granted to the same
Participant in the same calendar year, the foregoing limitations shall be
applied by aggregating such Performance Units with such other Options, SARs,
Restricted Shares or RSUs that are granted in the same calendar year to the same
Participant.
 
(vi) Dividends and Dividend Equivalents:  The maximum dividend or dividend
equivalent that may be paid in any one calendar year to any one Participant
shall be $5,000,000 or the number of Shares having an aggregate Fair Market
Value not in excess of such amount.
 
(d)           Definitions.
 
(i)           “Performance Formula” means, for a Performance Period, one or more
objective formulas or standards established by the Committee for purposes of
determining whether or the extent to which an Award has been earned based on the
level of performance attained or to be attained with respect to one or more
Performance Measure(s).  Performance Formulae may vary from Performance Period
to Performance Period and from Participant to Participant and may be established
on a stand-alone basis, in tandem or in the alternative.
 
(ii)           “Performance Measure” means one or more of the following selected
by the Committee to measure Company, Affiliate, and/or business unit performance
for a Performance Period, whether in absolute or relative terms (including,
without limitation, terms relative to a peer group or index):  basic, diluted,
or adjusted earnings per share; sales or revenue; earnings before interest,
taxes, and other adjustments (in total or on a per share basis); basic or
adjusted net income; returns on equity, assets, capital, revenue or similar
measure; economic value added; working capital; total stockholder return; and
product development, product market share, research, licensing, litigation,
human resources, information services, mergers, acquisitions, sales of assets of
Affiliates or business units.  Each such measure shall be, to the extent
applicable, determined in accordance with generally accepted accounting
principles as consistently applied by the Company (or such other standard
applied by the Committee) and, if so determined by the Committee, and in the
case of a Performance Compensation Award, to the extent permitted under Code
Section 162(m), adjusted to omit the effects of extraordinary items, gain or
loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles.  Performance Measures may vary from Performance Period to
Performance Period and from Participant to Participant, and may be established
on a stand-alone basis, in tandem or in the alternative.
 
(iii)           “Performance Period” means one or more periods of time (of not
less than one fiscal year of the Company), as the Committee may designate, over
which the attainment of one or more Performance Measure(s) will be measured for
the purpose of determining a Participant’s rights in respect of an Award.
 
I.           Taxes; Withholding.  In order to confirm with Code Section 409A,
Section 10 of the Plan shall be modified by inserting the following at the end
thereof:
 
Notwithstanding anything to the contrary contained in the Plan, this Sub-Plan or
any Award, the Committee shall have the sole discretion to (i) organize any
deferral program, to require deferral election forms, and to grant or to
unilaterally modify any Award in a manner that complies with the requirements of
Code Section 409A, or (ii) interpret the requirements of the Code, including
Code Section 409A, for purposes of the Plan, the Sub-Plan, and all Awards.
 


 
 
 
22
